Exhibit 10.21

 

To the attention of Dr. Fausto Petrini

 

Manno, February 7, 2005

 

RE: Lease of area number 7 – Centro Galleria 1 - Manno

 

Dear Mr. Petrini,

 

As agreed with our Mr. Graziano Marra, we hereby confirm the lease of the
captioned area, and specifically

 

Situation:    Galleria 1 in Manno Area:    # 7 of 28.19 sqm, at the first floor
–highlighted in yellow on the attached map Use:    Warehousing Lease:    4,200
CHF (four thousands and two hundreds Swiss franks) per year, expenses included,
VAT excluded. Effective as of    March 1, 2005 Duration:    as to the terms of
the current lease contract Consignment:    the area is consigned as it is
Miscellaneous:    Overhauling costs sustained to move the material property of
the Hope Modellismo AG presently stored into the captioned area will be charged
to NAIE SA

 

For all other contractual aspects, reference is made to the current lease
contract dated July 25, 2003.

 

Thank you for signing the present letter for acceptance and mailed to our
offices.

With best regards,

 

NAIE SA

   SILVIO TARCHINI

Manno

   Manno

 

For acceptance

 

 

--------------------------------------------------------------------------------